Citation Nr: 1408954	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the left leg.

2.  Entitlement to a compensable evaluation for varicose veins of the right leg prior to May 8, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to June 2001 and from January 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for varicose veins effective September 15, 2008, with a 10 percent evaluation assigned for the left leg and a noncompensable evaluation assigned for the right leg.  The Veteran appealed the evaluations assigned.

A June 2013 rating decision awarded a higher rating of 10 percent for the Veteran's varicose veins of the right lower extremity from May 8, 2013.  That decision also awarded a temporary total rating following surgical treatment for the varicose veins of the left leg from April 24, 2012, with a return to the 10 percent evaluation effective June 1, 2012.  As a 100 percent rating is the maximum payable, the period from April 24, 2012 to June 1, 2012 is not for consideration in this appeal with respect to the left leg varicose veins.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this appellant's case should take into account the existence of this electronic record, as it contains documents relevant to the issues on appeal.

The issue of entitlement to an evaluation in excess of 10 percent for varicose veins of the left leg for the period prior to April 24, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the time period from June 1, 2012, the symptoms of the Veteran's varicose veins of the left leg were shown to include aching and fatigue in leg after prolonged standing or walking; there is no evidence of persistent edema.

2.  For the time period prior to May 8, 2013, the symptoms of the Veteran's varicose veins of the right leg were shown to include asymptomatic palpable or visible varicose veins; there is no evidence of intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery, or of persistent edema.

3.  For the time period from May 8, 2013, the symptoms of the Veteran's varicose veins of the right leg were shown to include aching and fatigue in leg after prolonged standing or walking; there is no evidence of persistent edema.

4.  Hypertension was not diagnosed in service or within one year after service, and there is no competent medical evidence linking the disorder to service.

5.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  

6.  The most probative evidence indicates that the Veteran's headaches are attributable to a known diagnosis and are not related to his military service.  


CONCLUSIONS OF LAW

1.  For the time period from June 1, 2012, the criteria for a rating in excess of 10 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

2.  For the time period prior to May 8, 2013, the criteria for a rating in excess of 0 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

3.  For the time period from May 8, 2013, the criteria for an initial rating in excess of 10 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

4.  The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The requirements for establishing service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Veteran's increased rating claims stem from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the Veteran's service connection claims, the notice requirements apply to all five elements of such claims: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated October 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA and private treatment records, and VA examination reports and opinions.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Varicose veins warrant a 10 percent evaluation when manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.

The Veteran's STRs indicate that the Veteran had surgery to treat the varicose veins in his right leg in January 2006.  In April 2006, the Veteran's postoperative status was reviewed, and the physician noted no hyperpigmentation, dermatitis, or cellulitis in the right leg.  He indicated there was no swelling, and the Veteran also denied pain and swelling.  The physician recommended a return to full duty at that time.

After separation from active duty service, the Veteran received additional treatment for varicose veins through VA.  During treatment in February 2011, a care provider noted no edema in either leg, acknowledged the Veteran's history of surgery for varicose veins in his right leg, and indicated that the Veteran was having increased numbness and pain in his left leg.  No symptoms of the right leg were noted.  In March 2011, the Veteran stated he had a recurrence of some varicosities in his right leg.  Upon examination, the provider noted minimal varicosities on the Veteran's right shin.  She indicated that compression stockings would be provided to the Veteran, and recommended a reflux study.  In June 2011 the Veteran presented to receive the results of the reflux study, and a history of bilateral varicose veins was noted.  At that time the provider reported that the Veteran was having issues with pain, swelling, and numbness in his left leg, but did not note symptoms of the right leg.  The impression from the reflux study did not note symptomatic varicose veins in the right leg.  During physical examination at an August 2011 appointment, the examiner again noted symptoms for the Veteran's left leg, but not the right.  He indicated that the Veteran was not using support hose.

VA treatment records indicate that the Veteran underwent surgery for the varicose veins in his left leg at The University of Mississippi Medical Center sometime in April or May 2012.  On May 31, 2012, the Veteran was seen at a VA facility for follow-up after that procedure.  At that time the Veteran complained of tenderness and pulling in his left leg on exertion.  He stated he had not experienced any swelling.  The examiner noted that the surgical site was healing appropriately.  Upon physical examination, he stated there was no edema of the left leg, but that the skin overlying the Veteran's leg was mildly tender to palpation.  He indicated the Veteran could return to work at that time.  The Veteran was seen for another follow-up appointment in September 2012, and indicated he was doing well and had no pain in his left leg.  The examiner noted that there were still some small varicosities behind the Veteran's left knee.  The Veteran reported that he was back to work and his usual activity level.  He did not report any swelling.  Upon physical examination, the examiner noted no edema, and no tenderness to the leg.

The Veteran was afforded VA vascular examinations in November 2008 and May 2013.  During the November 2008 examination, the Veteran noted the 2006 surgery to treat the varicose veins of his right leg, and denied subsequent treatment for that leg.  Upon physical examination, the examiner noted no varicosities on the Veteran's right leg, no edema, and no hyper- or hypopigmentation.  He stated that the skin was warm without chronic changes, eczema, or ulcerations.  He also noted no pain on examination.

During the May 2013 examination, the Veteran stated he had slight discomfort about both legs, but no swelling.  The Veteran described aching and fatigue in both legs after prolonged standing or walking, but indicated that he did not use support hose.  He identified no other symptoms.  Upon physical examination, the examiner noted one small varicose vein in each of the Veteran's posterior thigh areas.  He stated the veins were easily compressible and nontender.  The examiner noted minor varicosities about the right popliteal area and the right anterior shin area, which he also described as nontender and easily compressible.  The examiner indicated there was no peripheral edema, thrombosis, or ulceration in either leg.

Evaluation for Varicose Veins Left Leg from June 1, 2012

The Veteran seeks increased initial ratings for his service-connected varicose veins of the left legs.  As previously noted, service connection was established with a 10 percent evaluation from September 15, 2008.  He was assigned a temporary 100 percent rating following surgery on April 24, 2012, with a return to the 10 percent evaluation effective June 1, 2012.  The Veteran's claim for an increased initial rating for varicose veins of the left leg for the time period prior to April 24, 2012 is addressed in the remand portion of this decision.

A review of the evidence of record does not show that an evaluation in excess of 10 percent is warranted for varicose veins in the Veteran's left leg from June 1, 2012.  

On May 31, 2012, after his surgery, the Veteran complained of tenderness and pulling in his left leg.  The examiner noted no edema.  The Veteran did not report additional discomfort until the May 2013 VA examination, when he stated that he experienced aching and fatigue in his leg with prolonged standing or walking.  The examiner noted no edema and no ulceration.  The symptomatology described is consistent with a 10 percent rating from June 1, 2012.  To warrant a rating higher than 10 percent, the evidence must show persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  As discussed above, the overall evidence does not support a higher rating for the period from June 1, 2012.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Evaluations for Varicose Veins Right Leg

Service connection was established for varicose veins of the right leg, with a noncompensable evaluation assigned from September 15, 2008, and a 10 percent evaluation assigned from May 8, 2013.  A review of the evidence does not show that a compensable evaluation for varicose veins in the Veteran's right leg prior to May 8, 2013, or an evaluation in excess of 10 percent thereafter, is warranted.

The 2008 VA examiner noted no varicosities on the Veteran's right leg, and the post-service VA treatment records are devoid of evidence of post-operative varicose veins on the Veteran's right leg until March 2011.  At that time the Veteran noted that he was having a recurrence of varicosities on his right leg, which the examiner noted to be minimal.  The Veteran's varicose veins were not noted to be symptomatic until the May 8, 2013 VA examination.  At that time, the examiner indicated the Veteran experienced aching and fatigue after prolonged standing or walking, but no edema.

The symptomatology described above is consistent with a noncompensable rating prior to May 8, 2013, and a 10 percent rating from May 8, 2013.  Prior to May 8, 2013, the evidence of record indicated only asymptomatic palpable or visible varicose veins, not intermittent edema or aching and fatigue in the leg after prolonged standing or walking.  From May 8, 2013, forward, symptomatology of varicose veins with aching and fatigue in the leg after prolonged standing or walking was shown, and a rating of 10 percent under Diagnostic Code 7120 was appropriate.  To warrant a rating higher than 10 percent, however, the evidence must show persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  As discussed above, the overall evidence does not support higher ratings for either time period.  38 C.F.R. § 4.104, Diagnostic Code 7120.


Other Considerations

The Board has also considered whether the Veteran's varicose veins of the left and right legs present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In summary, the competent medical evidence of record fails to demonstrate that higher ratings than those already assigned are warranted for the Veteran's service-connected varicose veins of the right and left legs for the time periods at issue.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his varicose vein disabilities.

B.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension

The Veteran seeks service connection for hypertension, claiming he was diagnosed with the condition within a year of his discharge from active duty service.

As an initial matter, the Board notes that the Veteran is currently diagnosed with hypertension.  With the current disability conceded, the Board turns to the question of whether the Veteran's claimed disability manifested to a compensable degree within one year of discharge from service or is a result of his military service.

The Veteran's STRs do not show diagnosis of or treatment for hypertension.  They do show various elevated blood pressure readings.  A serial study was conducted in March 2005 and yielded readings of 154/80, 158/84, and 164/92.  It did not lead to a diagnosis of hypertension.  An examination that is undated but is noted to be the Veteran's separation physical listed a blood pressure of 132/88.  Based on the date of a blood test performed in connection with that physical, it appears the examination occurred on or about September 2005.  A private treatment record from December 2007 showed an elevated blood pressure reading of 162/100 that was rechecked, resulting in a reading of 153/93.  The record did not include a follow-up serial study or note a diagnosis.  A VA treatment note in August 2008 stated that the Veteran was presenting for initial treatment by that facility, and had recently been diagnosed with hypertension.  VA continued to monitor the Veteran's hypertension after that time.

The Veteran was afforded a VA hypertension examination in May 2013.  The examiner opined that the Veteran's current hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  He stated that the Veteran had readings of elevated blood pressure while on active duty, but that his blood pressure then returned to normal without treatment, and that he was not diagnosed with hypertension until 2008.

As previously stated, the medical evidence of record demonstrates a current diagnosis of hypertension.  However, there is no medical evidence that serves to link that condition to any event or incident of service.  The physician who provided the May 2013 medical opinion stated that the claimed condition is not related to service, and provided a clear rationale for that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

Additionally, there is no medical evidence to show that hypertension manifested to a compensable degree within one year of separation from service.  In this regard, a compensable rating for hypertension requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  There is no competent evidence establishing these findings were present during the year following discharge from service.  As a result, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the Veteran's contentions that his current hypertension is related to his active duty service and that he was diagnosed with hypertension within a year of separation from active duty service.  Regarding the timing of the initial diagnosis, the Veteran submitted private medical records from December 2007 indicating that they demonstrated the onset of his hypertension.  Although those records show an elevated blood pressure reading, they do not include a diagnosis of hypertension.  Moreover, December 2007 is more than one year after the Veteran's separation from active duty service in April 2006.  Finally, there is no competent evidence showing blood pressure readings consistent with the requirements for a 10 percent rating for hypertension during the one year period following discharge from service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Turning to the Veteran's assertion that his hypertension is related to service, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his hypertension is not competent medical evidence, as hypertension can have many causes, and determining its etiology requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The negative opinion provided in May 2013 by a physician, therefore, is entitled to significantly greater weight than the Veteran's lay opinion.

In summary, there is no competent evidence of a diagnosis of hypertension in service or hypertension manifested to a compensable degree within one year following discharge from service.  Further, there is no competent opinion suggesting the Veteran's current hypertension is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and it must be denied.


Migraine Headaches

The Veteran also seeks service connection for migraine headaches, which he claims are related to his military service.  When addressing his headache claim on his VA Form 9, the Veteran specifically requested a Gulf War examination and alleged his headaches were "due to GW hazards." 

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2). 

The evidence establishes that the Veteran in this case served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  However, as discussed below, clinical evidence shows that the Veteran has a confirmed diagnosis of a migraine headache disorder.  Moreover, the Veteran was provided a Gulf War examination as requested in May 2013, and the examiner indicated that the Veteran had no diagnosed illnesses for which no etiology was established, and that he "found no disabilities suggestive of a Gulf War syndrome."  Viewing the findings of the Gulf War examination together with the findings of the May 2013 headache examination discussed below, the Board finds that the regulations pertaining to undiagnosed illness for Persian Gulf Veterans do not apply in this case.  Nonetheless, the Board is reviewing the matter to assess whether service 
connection may be appropriate on a direct basis under 38 C.F.R. § 3.303.

The only headache complaint evident in the Veteran's STRs was his indication on his post-deployment health assessment, dated August 2005, that he experienced headaches during deployment.  On a Report of Medical History the Veteran filled out the following month, he checked "no" when asked if he ever had or now had frequent or severe headache.  Post-service VA treatment records do not indicate that the Veteran complained of or was treated for headaches.  In October 2008, the Veteran was seen at a VA facility for complaints of forgetfulness since his return from deployment.  At that time he specifically denied headaches.

The Veteran was afforded a VA headache examination in May 2013.  At that time, the Veteran reported that his headaches began the previous year.  He stated they lasted a few hours, and recurred every other day.  He described symptoms of nausea and phono/photophobia, and stated he took over-the-counter analgesics for pain.  The Veteran stated he had not missed any work in the past six months due to headaches and had not been seen in the Emergency Department for the condition, but that he had experienced approximately 20 incapacitating headaches during that time period.  The Veteran indicated he could not identify a precipitant to the headaches.  The examiner diagnosed the Veteran with a migraine headache disorder, and indicated that the current diagnosis was the first diagnosis of record.  

The examiner opined that it was unlikely that the Veteran's headache disorder was related to service.  He explained that, by his own history, the Veteran indicated his headaches began long after separation from service.  The examiner also noted that the Veteran's account of experiencing weekly prostrating headaches was not corroborated by the medical records.  The examiner explained that migraines are not an undiagnosed illness.  He indicated that migraines can be triggered by various agents and that some, but not all, cases can be tied to a specific etiology.  The examiner also stated that although environmental contaminants may trigger a migraine, they are not a cause of migraine disorders.

The Board acknowledges that the Veteran currently has a migraine headache disorder.  However, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for that disorder.
The Board acknowledges that the Veteran is competent to report that he experiences headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his headaches is not competent medical evidence.  In this regard, headaches can have many causes and determining their etiology requires medical expertise.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Moreover, the Veteran's reports of when he experienced headaches have been inconsistent.  Although he indicated he experienced headaches during deployment on his post-deployment report in August 2005, he denied past or current headaches on a report the following month.  More recently, he stated that his headaches started one year prior to his 2013 VA examination.  Thus, to the extent the Veteran alleges his current headache disorder began in service, such contention is not reliable, and is afforded little, if any, probative weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Accordingly, the most probative evidence of record is against this claim.  A VA examination was conducted, and the examiner found that it was unlikely that the Veteran's current migraine disorder was related to service.  The Veteran's lay assertion that his current headaches are related to service is significantly less probative than the VA examiner's opinion.  As the most probative evidence indicates the Veteran did not suffer from a migraine headache disability in service, and there is no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim for service connection for migraine headaches.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for varicose veins of the left leg for the period from June 1, 2012 is denied.

Entitlement to a compensable evaluation for varicose veins of the right leg prior to May 8, 2013 is denied.

Entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg for the period from May 8, 2013 is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraine headaches is denied.


REMAND

The Board finds that additional development is necessary to determine whether an evaluation in excess of 10 percent is warranted for the Veteran's varicose veins of the left leg for the period prior to June 1, 2012.

VA treatment records include a letter to the Veteran informing him of an April 24, 2012 preoperative appointment at The University of Mississippi Medical Center for the purpose of scheduling surgical intervention for the varicose veins in his left leg.  However, records of the preoperative appointment and subsequent surgical procedure at this non-VA facility have not been associated with the claims file.  On remand, these records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed authorization form as necessary to enable VA to attempt to request records from The University of Mississippi Medical Center documenting all treatment for the varicose veins in his left leg, including any preoperative, surgical, and postoperative reports, dating prior to June 1, 2012.  All attempts to fulfill this development should be documented in the claims file.  If the search for any identified records is negative, the Veteran should be notified of such.

2.  After completing the requested action, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished 
a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


